      Case 2:18-cv-03188-JAM-DB Document 54 Filed 09/21/20 Page 1 of 1

 1   David M. Helbraun SBN 129840
     HELBRAUN LAW FIRM
 2   555 Montgomery Street, Suite 605
     San Francisco, CA 94111
 3   Phone: (415) 982-4000
     Email: dmh@helbraunlaw.com
 4
     Attorneys for Plaintiff
 5   COREY HUGHES

 6
                                     UNITED STATES DISTRICT COURT
 7
                                     EASTERN DISTRICT OF CALIFORNIA
 8
       COREY MASON EDWARD HUGHES,                   )       Case No. 2:18-CV-03188-JAM-DB
 9                                                  )
                        Plaintiff,                  )       ORDER RE FILING OF AMENDED
10                                                  )       PLAINTIFF BRIEF CORRECTING
       vs.                                          )       PAGINATION AND TABLES
11                                                  )
       CITY OF STOCKTON, et al.,                    )
12                                                  )
                        Defendants.                 )
13                                                  )
                                                    )
14                                                  )
                                                    )
15
             WHEREAS, Plaintiff COREY HUGHES’ briefing in Opposition to the pending motions
16
     for summary judgment was due on September 15, 2020; and
17
             WHEREAS, Plaintiff’s Memorandum of Points & Authorities opposing the pending
18
     summary judgment motions was filed at 12:37 a.m. on September 16, 2020; and
19

20           WHEREAS, said Memorandum of Points & Authorities inadvertently and mistakenly

21   contained pagination errors and incomplete Tables of Authorities and Table of Contents; and
22           WHEREAS Plaintiff filed an Amended Memorandum of Points & Authorities which
23
     only corrects the pagination and the Tables of Authorities and Table of Contents;
24
             GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that Plaintiff’s filing of
25
     Docket #52, the Amended Memorandum of Points & Authorities shall be deemed timely filed.
26

27
     Dated: 9/18/2020                                        /s/ John A. Mendez_______________________
28                                                           Honorable John A. Mendez
                                                             UNITED STATES DISTRICT COURT JUDGE
                                                        1

     [PROPOSED] ORDER RE FILING OF AMENDED PLAINTIFF MSJ OPP POINTS & AUTHORITIES TO CORRECT
     PAGINATION AND TABLES ERRORS ONLY     Case No.:2-18-cv-03188-JAM-DB
